DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/728,211, filed on December 27, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang  (U.S. Publication No. 2021/0011250).  Tang  teaches a camera-lens waterproofing device, comprising: a shell 31, a mounting hole being formed in a surface of the shell (unlabeled hole to the left of 4, fig. 4);  a camera lens, comprising a body 41 and a lens (see annotated figure 3), one end of the body being disposed in the mounting hole (labeled body, annotated fig. 3), and the other end of the body extending out of the mounting hole, and the lens being located at the other end of the body (labeled lens, annotated fig. 3); an outer cover arranged at a periphery of the lens in a sleeving manner, disposed on the surface of the shell, wherein the outer cover comprises an outer layer and an inner layer, the inner layer is disposed on an inner side of the outer layer, and a thread fastened to a periphery of the camera lens is formed at one end of the inner layer. The applicant is directed to review figures 1, 3 and 4 and well as annotated figures 3 and 4 below.  Regarding claim 11, Tang further teaches a sealing piece 2 .


    PNG
    media_image1.png
    959
    833
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 respectively of U.S. Patent No. 11,099,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims. Below is a table comparing the claims.
Application claim
Patent Claim
1. A camera-lens waterproofing device, comprising: a shell, a mounting hole being formed in a surface of the shell; 5a camera lens, comprising a body and a lens, one end of the body being disposed in the mounting hole, and the other end of the body extending out of the mounting hole, and the lens being located at the other end of the body; 






and an outer cover, arranged at a periphery of the lens in a sleeving manner, disposed on the surface of the shell, 


wherein the outer cover comprises an outer layer and an inner layer, the 10inner layer is disposed on an inner side of the outer layer, and a thread fastened to a periphery of the camera lens is formed at one end of the inner layer.  


                 and an outer cover, arranged at a periphery of the lens in a sleeving manner, 
           wherein the outer cover comprises an outer layer and an inner layer, the inner layer is disposed on an inner side of the outer layer, and a thread fastened to a periphery of the camera lens is formed at one end of the inner layer.

2. The camera-lens waterproofing device according to claim 1, wherein an air vent is formed in the outer cover; a breathable film is attached to an inner side of the air vent; and a hollow ring slot is formed in the inner side of the outer cover.
3. The camera-lens waterproofing device according to claim 2, wherein an accommodating chamber is formed on the inner side of the outer cover corresponding to the shell and the body.
3. The camera-lens waterproofing device according to claim 2, wherein an accommodating chamber is formed on the inner side of the outer cover corresponding to the shell, the body and the cover ring.
4. The camera-lens waterproofing device according to claim 1, wherein the inner side of the outer cover extends to form a rod piece; a through hole for allowing the rod piece to pass through is formed in the surface of the shell; and 


5. The camera-lens waterproofing device according to claim 1, wherein a plurality of hooks is annularly arranged on the inner side of the outer cover, and a plurality of fastening slots rotatably fastened with the plurality of hooks is formed in the surface of the shell.
6. The camera-lens waterproofing device according to claim 5, wherein a groove is formed 25in an inner side of each hook; an inner side of each fastening slot extends to form an elastic arm; and a protruding block fastened to the groove is protruded from a side surface of the elastic arm.
6. The camera-lens waterproofing device according to claim 5, wherein a groove is formed in an inner side of each hook; an inner side of each fastening slot extends to form an elastic arm; and a protruding block fastened to the groove is protruded from a side surface of the elastic arm.
11. The camera-lens waterproofing device according to claim 1, further comprising at least one sealing piece, attached between the shell and the outer cover.
7. The camera-lens waterproofing device according to claim 1, further comprising a plurality of sealing pieces, respectively attached between the shell and the outer cover, between the shell and the cover ring, or between the camera lens and the cover ring.
12. The camera-lens waterproofing device according to claim 1, further comprising a panel, attached to the surface of the shell.
8. The camera-lens waterproofing device according to claim 1, further comprising a panel, attached to the surface of the shell.

s 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 respectively in view of claim 1 of U.S. Patent No. 11,099,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patent claims anticipate the application claims. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 in view of claim 7 of U.S. Patent No. 11,099,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patent claims anticipate the application claims. 
Application claim
Patent Claim
1. A camera-lens waterproofing device, comprising: a shell, a mounting hole being formed in a surface of the shell; 5a camera lens, comprising a body and a lens, one end of the body being disposed in the mounting hole, and the other end of the body extending out of the mounting hole, and the lens being located at the other end of the body; 
7. The camera-lens waterproofing device according to claim 1, further comprising 
a cover 12ring, connected to the body in a sleeving manner and fixed on the mounting hole, the cover ring comprising an inner ring surface and an outer ring surface, the inner ring surface abutting against the body, the outer ring surface 
and an outer cover, arranged at a periphery of the lens in a sleeving manner, disposed on the surface of the shell, 
the outer cover covering an exterior of the cover ring 
wherein the outer cover comprises an outer layer and an inner layer, the 10inner layer is disposed on an inner side of the outer layer, 
and a thread fastened to a periphery of the camera lens is formed at one end of the inner layer.  
and a broken opening is formed in the 5covering.





a cover ring, connected to the body in a sleeving manner and fixed on the mounting hole, the cover ring comprising an inner ring surface and an outer ring surface, the inner ring surface abutting against the body, and the outer ring 
                 and an outer cover, arranged at a periphery of the lens in a sleeving manner, disposed on the surface of the shell, and covering an exterior of the cover ring, 
          
 wherein the outer cover comprises an outer layer and an inner layer, the inner layer is disposed on an inner side of the outer layer, and a thread fastened to a periphery of the camera lens is formed at one end of the inner layer.
Claim 9 recites wherein a broken opening is formed in the cover ring. 

10. The camera-lens waterproofing device according to claim 9, wherein the cover ring comprises a ring body abutting against a surface of the camera lens, and an outer end portion forming on one end of the ring body and stuck to the surface of the shell.
9. The camera-lens waterproofing device according to claim 8, wherein the cover ring 


7. The camera-lens waterproofing device according to claim 1, further comprising a plurality of sealing pieces, respectively attached between the shell and the outer cover, between the shell and the cover ring, or between the camera lens and the cover ring.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Siminoff (U.S. Publication No. 2016/0191864) teaches a waterproof camera incorporated in a doorbell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852